Citation Nr: 0028788	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which inter alia, 
denied the benefits sought on appeal.

The veteran's appeal initially included the issues of service 
connection for a back disorder, a right knee disorder, 
hearing loss of the right ear, and Reiter's syndrome, which 
were addressed in the Board's June 1998 decision; those 
issues are no longer before the Board.  At that time, the 
Board remanded the issues remaining on appeal for additional 
development and adjudication.  As the denial of those issues 
was continued, the issues have been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Since his discharge from service, the veteran has been 
diagnosed with various skin disorders (to include a compound 
nevi, dermatofibroma, and probable seborrhea/folliculitis on 
most recent VA examination).  

2.  None of the veteran's diagnosed skin disorders is among 
those chronic disorders recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam (to 
include chloracne), and there is otherwise no medical 
evidence of a nexus between any of the diagnosed skin 
disorders and any incident of service, to include the 
veteran's alleged exposure to herbicide agents therein.  

3.  The veteran has not submitted a plausible claim for 
service connection for a skin disorder, claimed as due to 
exposure to herbicide agents in service.

4.  Service personnel records demonstrate that the veteran 
served in the Republic of Vietnam from January 1967 to 
January 1968; during which time he was assigned to various 
artillery units and performed a variety of military 
occupational specialty duties.

5.  The record does not demonstrate that the veteran was 
engaged in combat or that he participated in any combat 
activities himself.  However, the veteran has given a history 
of a number of stressors experienced including having 
experienced a number of rocket and/or mortar attacks during 
his service.  The Board finds that this claimed stressor is 
adequately corroborated by a report from the U.S. Army & 
Joint Services Environmental Support Group (ESG) indicating 
that the veteran's base camps were subject to enemy mortar 
attacks during his period of service.

6.  The medical evidence of record indicates that the veteran 
currently has PTSD that is attributable to the above-
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder, claimed as due to exposure to herbicide agents in 
service, is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The veteran has PTSD as a result of his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates service from August 1966 
to August 1968 and a military occupational specialty of basic 
field artillery man.  It was also indicated that the veteran 
served one year in the Republic of Vietnam and his 
decorations included the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.

The veteran's DA Form 20 reveals that he was stationed in the 
Republic of Vietnam from January 1967 to January 1968.  
During that time the veteran was assigned to various Battery 
units in either the 32 Artillery or the 8th Artillery and he 
had principle duties identified at various times as 
cannoneer, rod and tape man, artillery surveillance, and ammo 
handler.  His only listed campaign was Vietnam 
Counteroffensive Phase II.

Service medical records are entirely negative for any 
complaints regarding the skin or for any psychiatric 
complaints.  On separation examination in July 1968, there 
were no complaints and all pertinent findings were normal.

In August 1992, the veteran submitted a claim pertaining to 
issues that are not pertinent to this appeal.  He did not 
claim any skin disorder nor any disorder related to stress in 
service at that time.

Received in August 1992 were private medical records from the 
State of Missouri Division of Vocational Rehabilitation.  The 
medical records were dated in the mid 1980s and showed 
treatment for a variety of orthopedic disorders and 
complaints, as well as Reiter's syndrome, and a myocardial 
infarction.  There was a hospital admission in December 1984 
that also indicated a diagnosis of psychotic depression.  
Depression was related to the numerous physical complaints as 
well as having recently been laid off by General Motors due 
to inability to work.  The veteran had responded with 
depression, anxiety, insomnia, severe headaches, 
gastrointestinal pain, beginning excessive drinking, and just 
prior to admission, severe and prominent suicidal 
ruminations.  A January 1985 record diagnosed an adjustment 
disorder with anxiety and depression secondary to loss of 
employment related to multiple physical disorders.  These 
records were negative for any complaints of service or combat 
related stress.

Numerous additional private medical records were submitted in 
October 1992.  These primarily pertained to the veteran's 
orthopedic disorders, as well as to coronary artery disease 
and a myocardial infarction.  There were also additional 
records indicating a diagnosis of major depression, which was 
related to the veteran's physical ailments, his loss of his 
job with General Motors, and a divorce from his wife due to 
resulting financial difficulties.  Once again, these records 
were negative for any complaints of service or combat related 
stress.

In March 1993, the veteran amended his claim to indicate he 
was also seeking service connection for PTSD and a skin 
disorder due to Agent Orange exposure.

Various VA medical records were received in April 1993.  
Among these it was indicated that the veteran requested an 
evaluation for PTSD in November 1992.  His wife reported that 
he liked to be isolated, was not trustful, talked about 
Vietnam, was easily angered, hyper-alert, etc.  It was 
indicated that he was to be referred for psychological 
evaluation.

Received in May 1993 was a report from the veteran detailing 
his reported stressors.  The veteran denied any combat 
injuries.  He identified a Robert McDuffy, as a friend killed 
in January 1968.  He also reported being subject to frequent 
rocket or mortar attacks which did result in casualties, 
although he could not remember the names.  He also reported 
occasionally being subject to sniper attacks while performing 
guard duty or serving as a field operator.  The veteran 
submitted a lengthy letter in which he reported seeing a man 
killed during an enemy rocket attack when they were all going 
to a bunker, and he also reported seeing one man accidentally 
shot in the head by another cleaning his rifle.

A VA Medical Center discharge summary, dated in July 1993, 
made a diagnosis of PTSD, chronic, severe, and also bipolar 
disorder, depressed phase, as well as a generalized anxiety 
disorder, a dissociative disorder, and poly-substance abuse.  
According to the offered history, the veteran served near Tan 
Son Nhut and Cu Chi.  He reported being at the base and 
watching a movie when explosions began getting closer and 
closer, and seeing a man who had been hit with "his head 
half gone" when going to his bunker.  He reported another 
incident in which a man cleaning his rifle accidentally shot 
another man in the head.  The veteran reported recurrent 
combat nightmares beginning in the early 1970s.  he reported 
difficulty sleeping, temper outbursts against his wife, 
irritability, and intrusive thoughts of Vietnam.  The 
discharge record indicated that while hospitalized, the 
veteran had a roommate who was prone to explosive outbursts.  
Reportedly, while several patients including the veteran were 
in the hospital day room watching television, the veteran's 
roommate came into the room, pulled out a handgun and shot 
himself under the jaw and through the head.  The veteran also 
reported intrusive images of the roommate after this 
incident.

The veteran underwent a VA psychiatric examination in 
September 1993.  By history, it was noted that the veteran 
first began treatment for depression and anxiety in 1984.  
The veteran reported symptoms of nightmares, flashbacks, 
being easily startled, and hyper-vigilance.  He reported 
killing people, including once killing a Vietnamese by 
hitting him with a rock on the head.  The diagnoses were 
PTSD, bipolar affective disorder, depression with anxiety, 
and history of poly-substance abuse now under control.  
Accompanying psychological evaluation indicated the veteran 
was over endorsing symptomatology and it was stated that it 
was very unlikely that his current report accurately 
reflected his current functioning.  It was stated that this 
could be due to a tendency to magnify the level of 
experienced illness, a characterological inclination to 
complain, or extreme vulnerability associated with current 
turmoil or crisis.  It was stated that the veteran endorsed 
every symptom of PTSD possible and obtained a very high 
combat related PTSD score on the Mississippi scale, although 
the accuracy of the results was considered questionable for 
the reasons discussed.

The veteran also underwent a general VA examination in 
September 1993, which was negative for any complaints or 
findings regarding the skin.

Received in January 1994 was a copy of a letter to the 
veteran from the Agent Orange Veteran Payment Program, dated 
in October 1993, noting that the veteran met the eligibility 
criteria for payment under the program.

Of record is a May 1994 letter from the U.S. Army & Joint 
Services Environmental Support Group (ESG), now known as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The letter reported that it was known that the 
veteran's base camps at Cu Chi and Duc Hoa were subject to 
mortar attacks during his service.  However, it was stated 
further information was needed in order to conduct further 
research.  The original request to ESG from the VA was not of 
record, so it is unclear exactly what information was 
provided to ESG.

Received in June 1995 were private medical records from the 
Providence Medical Center indicating the veteran was treated 
for osteomyelitis of the right mandible in October 1994.  
These records were negative for any reference to the 
veteran's Agent Orange exposure.  Subsequently received were 
other private medical records indicating that the veteran 
underwent surgery on the jaw.

Records received in July 1995 indicated that the veteran was 
incarcerated within the Missouri Department of Corrections 
and was continuing to receive medication for anxiety and 
depression.

More records were received in August 1995 from the Lansing 
Correctional Facility, and these indicated that the veteran 
was treated for nightmares and difficulty sleeping.  He was 
also treated for a skin rash on several occasions, primarily 
on the chest.  There were no pertinent diagnoses.  One of the 
records regarding a skin rash, dated in August 1995, noted by 
history that this was secondary to Agent Orange exposure.

In August 1995, the veteran submitted a statement in which he 
reported that he did not always perform his assigned military 
occupational specialty duties in Vietnam.  He stated that he 
worked construction, drove a truck, and took part in guard 
duty in the field at various times, and that he often came 
under enemy fire while performing these various duties. 

A record received in April 1996 indicated that the veteran 
was currently confined as a result of having been convicted 
of selling cocaine and marijuana.  Subsequent records 
indicate that the veteran was released on parole in September 
1996.

The veteran underwent a general VA examination in October 
1996.  Findings regarding the skin were negative.  There were 
no findings pertaining to Agent Orange exposure.

The veteran also underwent a VA examination for mental 
disorders in October 1996.  There was a diagnosis of PTSD.  
The examination stated the veteran met the criteria for 
diagnosis with stressors of combat experiences in Vietnam.  
It was noted that the veteran felt detached from others, had 
sleep disturbances, temper outbursts, and trouble 
concentrating.

The veteran underwent a VA examination of the skin in 
February 2000.  He reported a history of dry scaling papules 
of the chesty and scalp.  Physical examination revealed a few 
pigmented macules and papules of the trunk and extremities 
and a dermal papule of the left posterior leg.  Otherwise the 
cutaneous examination was unremarkable.  The diagnostic 
impression was of a compound nevi and dermatofibroma, and a 
history of probable seborrhea/folliculitis of the chest and 
scalp.  The examiner commented that none of the observations 
could be attributed to Agent Orange.


II.  Analysis

A.  Skin disorder

The veteran alleges that his currently diagnosed skin 
disorder was caused by Agent Orange exposure in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e). See McCartt v. West, 12 Vet. App. 164 
(1999); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  
Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock, at 162-64; Combee v. Brown, 34 F.3d at 
1044, citing 38 C.F.R. § 3.303; 38 U.S.C.A. §§ 1113(b), 1116.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

However, the threshold question that the Board must address 
is whether the veteran has presented a well-grounded, or 
plausible, claim for service connection.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).   If 
he has not, the claim must fail and there is no duty to 
assist in the development of the claim. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim for service connection to be well-grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

Alternatively, a claim may be well grounded pursuant to the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition 
during service, or within the presumptive period after 
service, and that he still has such condition.  See also 
38 C.F.R. § 3.303(d).  Such evidence, however, must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim still may be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For the reasons set forth below, the Board finds that the 
veteran has not presented a well-grounded claim for service 
connection for a skin disorder, claimed as due to Agent 
Orange exposure.

In this case, the veteran's service medical records 
demonstrate that his skin was normal upon separation.  Many 
years elapsed after service without any recorded complaints 
concerning the veteran's skin.  There are numerous private 
medical records from the 1980s within the claims file, which 
are negative regarding any skin disorder.  Likewise, VA 
general examination in September 1993 had negative findings 
regarding the skin.

Only during his incarceration in 1995 was the veteran treated 
for a skin rash, and one record of treatment did note "skin 
rash due to Agent Orange exposure."  However, there is no 
indication that this notation is anything other than a mere 
recitation of the veteran's reported history.  In this 
regard, the Board notes that "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement.  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette[ v. Brown, 8 Vet. App. 69, 75-76 
(1995)] (as to determination of well groundedness) and 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 'new and material' for 
purposes of reopening a claim), because . . . a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, at 409 (1995).

The Board further notes that a subsequent VA dermatologic 
examination, in February 2000, clearly concluded that 
although the veteran had various skin disorders, to include a 
compound nevi, dermatofibroma, and history of probable 
seborrhea folliculitis, none of these was attributable to 
Agent Orange exposure.  

Accordingly, the Board finds that there is simply no 
competent evidence of record of any diagnosis of chloracne, 
and the veteran has not indicated that such a diagnosis has 
been made.  Thus, the veteran has not been diagnosed with any 
disorder for which service connection is presumptively 
warranted, as chloracne has not been diagnosed, and none of 
the skin conditions that have been diagnosed are among the 
chronic disorders recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam (identified 
in 38 C.F.R. § 3.309(e)).  Furthermore, the Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  Thus, the presumption of service connection 
based on exposure to Agent Orange or other herbicide agents 
is not available to the veteran, and he cannot establish 
entitlement to service connection for the claimed skin rash 
disorder on a presumptive basis.  See McCartt, 12 Vet. App. 
at 168.

The Board also finds that there is otherwise no evidence of a 
nexus between any of the veteran's diagnosed skin disorders 
and service.  No skin disorder was diagnosed until many years 
after the veteran's service in Vietnam.  Significantly, 
moreover, there is no competent medical opinion of record 
establishing a nexus between any incident of service, to 
include the veteran's alleged in-service exposure to 
herbicide agents, and a diagnosed skin disorder, and the 
veteran has not alleged that any such opinion exists.  

As for the veteran's submission of records indicating his 
receipt of payments from the Agent Orange Veteran Payment 
Program to support his claim, the Board notes that documents 
regarding the veteran's acceptance in the Agent Orange 
Veteran Payment Program do not address the medical conditions 
at issue and do not serve to make the claim well grounded.  
Receipt of compensation under the Agent Orange Veteran 
Payment Program, which is a nongovernmental, nonprofit 
entity, is based upon standards very different than those 
required to establish service connection.  See Brock v. 
Brown, 10 Vet. App. 155 (1997); Viglas v. Brown, 7 Vet. 
App. 1 (1994).

Thus, in the absence of medical evidence to support the 
claim, it is not plausible.  While the veteran may well 
believe that he has chloracne or other skin condition related 
to his active military service, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997)  Also, "a layperson is generally 
not capable of opining on matters requiring medical 
knowledge."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Therefore, even accepting as 
credible his assertions of in-service exposure to herbicide 
agents and continuing skin symptoms since service (for the 
limited purpose of determining whether the claims are well 
grounded), in the absence of medical evidence of chloracne, 
or of nexus between any other diagnosed skin condition and 
service, the claim is not plausible.  

As the veteran has not met his burden of submitting evidence 
of well-grounded claims for service connection, VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  


B.  PTSD

Initially, the Board notes that this issue was remanded in 
June 1998 and the remand instructions pertaining to the issue 
have not been complied with in full.  In particular, the RO 
was instructed to review the file and prepare a summary of 
the veteran's claimed stressors, whether or not the veteran 
responded to a request for additional information.  The RO 
was then to attempt verification of the veteran's reported 
stressors and also schedule the veteran for another VA 
psychiatric examination.  After sending a request for 
additional information to the veteran, and receiving no 
response, the RO determined that further development was not 
necessary and it did not complete the additional development 
requested by the Remand.  Under such circumstances, the Board 
would normally again remand this matter so that previously 
requested actions could be completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).

However, the Board has taken this opportunity to carefully 
review all of the evidence of record in light of evolving 
caselaw and in light of regulatory changes regarding PTSD 
claims.  Having done so, the Board now finds that, for the 
reasons explained fully below, service connection is 
warranted; hence, it is not necessary to again remand the 
claim.

Initially, the Board finds that the veteran's claim regarding 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The veteran has been given a diagnosis 
of PTSD, and the record contains medical evidence that tends 
to link current symptomatology to claimed inservice 
stressors.  See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, it is noted that all medical 
treatment records identified by the veteran have either been 
obtained by the RO, or have been determined to be unavailable 
and unobtainable.  There is no further assistance to the 
veteran required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

Generally speaking, applicable laws and regulations provide 
that, in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f).  Amendments to those criteria became effective on 
March 7, 1997, during the pendency of the veteran's appeal.  
See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  Cohen at 
142.  Those service records that are available must support 
and not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  See also 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).

The Court also held that, in order to permit judicial review 
of a denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen, at 145.  See also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Board finds that the new regulation has not changed the 
applicable criteria in a way that could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the Board proceeding to the merits of the claim does not 
prejudice the veteran.  Indeed, a remand of this issue would 
only result in needless delay and impose further burdens on 
the RO, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Applying the above discussed law and regulations to this 
case, the Board finds that the veteran was not engaged in 
combat.  In this regard, the Board notes that the veteran was 
assigned to artillery units during his service in Vietnam, 
but he spent most of that time in headquarter units 
performing a variety of non combat primary duties, including 
by his own contentions such activities as plotting 
coordinates for artillery units, driving a truck for 
deliveries, and standing guard duty at the unit's home base.  
The veteran's contentions do not indicate that he was engaged 
in combat activities himself.  The veteran's non-combat 
status is further evidenced by his lack of any recognized 
awards or citations indicating combat.  Therefore, the Board 
finds that the veteran was not engaged in combat for purposes 
of application of 38 U.S.C.A. § 1154(b).

The Board further notes that some of the claimed stressors 
regarding the veteran's service in Vietnam have not been 
verified or otherwise corroborated by independent credible 
evidence.  In particular, there is no evidence to corroborate 
the veteran's claims that he witnessed an individual have his 
head blown off by a mortar attack, that he saw an individual 
accidentally killed by another soldier cleaning his weapon, 
that he witnessed a Robert McDuffy killed, or that he 
witnessed any casualties whatsoever during his service.  Nor 
is there any evidence to corroborate that the veteran was 
ever in a convoy that came under fire or otherwise, was ever 
directly subject to enemy sniper fire.

Nonetheless, the Board further finds that ESG (now USASCRUR) 
did verify that the veteran did serve in an area that during 
his service was subject to enemy mortar attacks.  One of the 
veteran's reported stressors was his memory of experiencing 
enemy mortar attacks against the base during his service.  
The Board finds that there were verified enemy mortar attacks 
in the area in which the veteran served during the veteran's 
service, and it is reasonable to assume that the veteran 
would have been aware of such attacks, even though he may not 
have directly witnessed such attacks or witnessed casualties 
as a result of such attacks.

With regard to the medical evidence of record, the Board 
further finds that the most recent VA examination of the 
veteran in October 1996, specifically made a diagnosis of 
PTSD based upon the consideration of the veteran's military 
history, to include his verified stressors discussed 
immediately above, establishing medical evidence of a causal 
nexus between his current symptomatology and the specific 
claimed in-service stressor.  Both the VA examinations of 
October 1996 and September 1993, as well as a VA Medical 
Center record from July 1993 made a diagnosis of PTSD.  The 
medical evidence is certainly not unanimous on this point.  
Indeed, numerous private medical records in the 1980s, 
indicated a diagnoses other than PTSD, including major 
depression due to physical ailments, and a September 1993 
psychological evaluation indicated a tendency for the veteran 
to over endorse all his symptomatology.  Nonetheless, the 
Board finds that this most recent diagnosis of PTSD is fully 
consistent with the history and also consistent with the 
remainder of the medical record.  The evidence is at the very 
least, in equipoise.  Thus, having carefully reviewed the 
evidentiary record, the Board concludes that the medical 
evidence supports the veteran's current diagnosis of PTSD.  
The medical record suggests, as likely as not, that the 
veteran does have PTSD due to stressors experienced during 
his service in Vietnam.  Accordingly, service connection is 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Finally, the Board emphasizes that, while it is determined in 
this decision that service connection for PTSD is warranted, 
it remains unresolved as to what extent the full spectrum of 
the veteran's psychiatric symptomatology is the result of his 
service-connected PTSD.  The Board intimates no opinion as to 
whether and/or to what extent the veteran's other psychiatric 
diagnoses, including substance abuse, and personality 
disorders, are medically distinguishable from PTSD and 
separately ratable as nonservice-connected disabilities.  
Such determinations will be made by the RO in its 
implementation of this decision.


ORDER

Service connection for a skin disorder, claimed as a result 
of exposure to herbicide agents, is denied, as the claim is 
not well grounded.

Service connection for PTSD is granted.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

